Citation Nr: 0900323	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-00 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a rating higher than 30 percent for bronchial 
asthma.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, had active service from 
October 1976 to May 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2004 of the Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Bronchial asthma results in a forced expiratory volume in one 
second (FEV-1) of no less than 61 percent of the predicted 
value, a ratio of FEV-1 to forced vital capacity (FVC) of 100 
percent, and does not result in at least monthly visits to a 
physician for required care of exacerbations and does not 
result in at least 3 courses of systemic corticosteroids per 
year.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for 
bronchial asthma have not been met.  3838 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 4.96, 4.97, Diagnostic Code 6602 
(2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in January 2004 and in March 2006.  The notice 
included the type of evidence needed to substantiate the 
claim for increase, namely, evidence that the symptoms had 
increased and the effect that worsening has on the claimant's 
employment and daily life.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any non-Federal records on 
his behalf.  The notice included the provisions for the 
effective date of a claim and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except for the general notice of the criteria 
of the Diagnostic Code under which the claimant is rated.  

To the extent the VCAA notice about the degree of disability 
assignable came after the initial adjudication, the timing of 
the notice did not comply with the requirement that the 
notice must precede the adjudication.  Also, the notice 
omitted the general criteria of the Diagnostic Code under 
which the veteran is rated.  At this stage of the appeal, 
when the veteran already has notice of the rating criteria as 
provided in the statement of the case, a reasonable person 
could be expected to understand from the notice what the 
criteria were for rating the disability, and further notice 
of the exact same information would not aid in substantiating 
the claim.  For this reason, the limited timing and content 
errors did not affect the essential fairness of the 
adjudication.  Sanders v. Nicholson, 487 F.3d 881, 888-90 
(2007). 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has afforded the veteran VA 
examinations in January 2004 and in February 2006.  The RO 
has also obtained all VA records and private medical records. 

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

General Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

Asthma is evaluated based on the results of pulmonary 
function tests, conducted after a bronchodilator is used.  
38 C.F.R. § 4.96.  

The criteria for the next higher rating, 60 percent, are a 
FEV-1 of 40 to 55 percent of predicted value; or an FEV- 
1/FVC of 40 to 55 percent; or at least monthly visits to a 
physician for required care of exacerbations; or  
intermittent, at least three per year, courses of systemic 
(oral or parenteral) corticosteroids. 

Factual Background

The veteran's bronchial asthma has been service connected 
since June 1977.

In January 2004, the RO received the current claim for 
increase. 

On VA examination in January 2004, the veteran stated that he 
used an inhaler twice a week and on an as needed basis.  He 
complained of shortness of breath on exertion and coughing 
and wheezing while walking up one flight of stairs.  In the 
prior year, there had been no episodes of bronchitis or 
pneumonia, and he did not use steroids for his asthma. 

In March 2005, a pulmonary function test revealed a FEV-1 of 
61 percent.  

On VA examination in February 2006, the veteran complained of 
shortness of breath on exertion after walking one flight of 
stairs.  The veteran reported no hospitalizations or 
treatment with steroids.  The pulmonary function test 
revealed a FEV-1 of 88 percent of the predicted value and the 
FEV-1/FVC ratio was 100 percent. 



Analysis

There is no evidence that the veteran received systemic 
treatment with corticosteroids at least three times in a year 
or does the veteran required monthly care by a physician for 
asthma exacerbations.  Furthermore, based on the pulmonary 
function test, the veteran did not have a FEV-1 as low as or 
even near 40 to 55 percent of predicted value or a FEV- 1/FVC 
of 40 to 55 percent. 

Based on the foregoing, the veteran does not meet the 
criteria for the next highest evaluation, 60 percent.  
Further, the Board does not find evidence that the evaluation 
for the veteran's asthma should be any different for any 
separate period based on the facts found during the appeal 
period.

As the preponderance of the evidence is against the claim for 
a higher rating during the appeal period, the benefit-of-the- 
doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).


ORDER

A rating higher than 30 percent for bronchial asthma is 
denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


